 Federal                                                                                  Southern District
                                                           52 Duane Street--10th Floor, New York, NY 10007
 OF NEW                                                              Tel: (212) 417-8700 Fax: (212} 571-0392


 David E. Patton         'ELF( rRONlCA LLY FILED
  Execuri1,'!! Direcwr
                         DOC#:
                         DAiE FILED:

VIAECF
Honorable Alvin K. Hellerstein
United States District Judge
Southern District of New York
500 Pearl Street
New York, NY 10007
                                                                                                          tj   ~
Re:       United States v. Montana Vasguez
          19 Cr. 034 (AKH)


Dear Judge Hellerstein,
                                                     tj.



        We write, first, to respectfully request a temporary modification of Mr. Vasquez's bail
conditions, so that he may join his parents as they celebrate their 56th wedding anniversary on a
5-day cruise from December 7,-12, 2019, that starts and ends in New Orleans, with two stops in
Mexico in between. His parents are the two co-signers on Mr. Vasquez's bond. They will also
be accompanied on the cruise by Mr. Vasquez's sister and brother-in-law. Mr. Vasquez seeks
permission to travel to New Orleans ·on December 5 and return to New York on December 13
(he has a family friend in New Orleans with whom he can stay).

        To accommodate this request, we ask the Court to suspend Mr. Vasquez's electronic
monitoring condition for the dates in question, as we understand the monitor cannot work during
such travel. We also ask that Mr. Vasquez's passport be temporarily returned to him for the
dates of travel only. If approved, Mr. Vasquez will provide a detailed itinerary to Pretrial
Services.

       Pretrial Services by Officer Andrew Kessler-Cleary does not consent to this request
because Pretrial does not take a position on international travel. Upon consultation with Pretrial,
the Government by Assistant United States Attorney Elinor Tarlow also does not consent.

        We respect the positions of both offices and acknowledge that international travel is a
rare request on pretrial supervision. But given that Mr. Vasquez will be accompanied by his
family - including the two people who have secured his bond - and the trip is for a short
duration and marks a special family occasion, as well as the fact that at 54 years old, Mr.
Vasquez has no criminal record whatsoever, we believe this request should be granted.

         Second, we write to request an adjournment of the status conference that is currently
scheduled for December 3rd. The Government consents to this adjournment request. We ask
that in lieu of the conference, the Court schedule (or refer to Magistrate's Court to schedule) a
change-of-plea hearing for December 19 or 20, 2019. Given that the parties are in the final
stages of securing a disposition of this matter, we consent to the exclusion of time under the
Speedy Trial Act between now and the newly-selected date.

       Thank you for your consideration.

Respectfully submitted,
Isl
Sylvie Levine
Attorney for Mr. Vasquez
212-417-8729


cc:    Elinor Tarlow
       Assistant United States Attorney (by ECF)

       Andrew Kessler-Cleary
       Pretrial Services Officer (by email)
